719 S.E.2d 32 (2011)
Janet E. MOORE
v,
Daniel H. PROPER, Shaun O'Hearn, Dr. Shaun O'Hearn, DDS, P.A., and Affordable Care, Inc.
No. 443A11.
Supreme Court of North Carolina.
December 8, 2011.
Steve R. Warren, for Moore, Janet E.
Larry Leake, Asheville, for Moore, Janet E.
Jaye E. Bingham, Raleigh, for Proper, Daniel H.
M. Janelle Lyons, Charlotte, for Proper, Daniel H.
Scott A. Hefner, Charlotte, for O'Hearn, Shaun, et al.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendants on the 11th of October 2011 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 8th of December 2011."
Accordingly, the new brief of the Defendants shall be filed with this Court not more than 30 days from the date of certification of this order.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).